Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-15, 17, 18, and 20-23 are allowed. The prior art of record fails to disclose selecting another game player having a next oldest time in the chat session as a new lead player, serving the interactive interface to another game player and gives an opportunity for the another game player to accept or decline the selection as the new lead player in combination with the remainder of the limitations.  Although it may be known to set an oldest player as a leader, and it may be known to allow a user an opportunity to accept or decline an offer, this limitation in combination with the variety of additional limitations such as launching the first game directly from the chat session window by connecting the computerized device of the first player with at least one game server as the lead player and automatically navigate into the first game all other members of the chat session who are in the party, streaming a plurality of games, game links being visible to the chat leader but transparent to other members, selecting less than all the other members of the chat session to which to send an invitation to join the first game, and wherein members that accept are inserted to the first game as active players, and a minimum number of invitations being required to be accepted before the game is launched, set forth a patentable invention as it would not be obvious to one of ordinary skill in the art to combine a wide variety of references to form the invention as set forth in the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715